DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
Applicant’s amendments and remarks filed on 03/18/2022 have been fully considered.
Claims 1-26, 28 and 30-32 are pending for examination. Claims 27 and 29 are cancelled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 1, 7-13, 19-24, 28, and 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schulz et al. (USPGPUB 2001/0009265 – cited in previous action). In regard to claim 1, Schulz discloses a physiological monitoring device (Figs. 2-8 and associated descriptions) comprising: at least two LEDs (element 103a and 103b, Fig. 8 and associated descriptions; [0044]; [0059]), the at least two LEDs configured to emit light of at least two different wavelengths ([0059]); at least one detector configured to detect at least a portion of the light emitted from the at least two LEDs after at least a portion of the light has been attenuated by tissue (element 103, Figs. 2-3 and 7-8 and associated descriptions), the at least one detector configured to output at least one signal responsive to the detected light (output signals from element 105, Fig. 8 and associated descriptions); a light block surrounding the at least one detector (element 116, Figs. 2-3 and 5-6 and associated descriptions) and configured to be deposed within a housing of the physiological monitoring device (element 116 is disposed within a two-piece housing 102, [0036] or lower housing 106, [0038]), the light block forming a cavity (cavity 115b, Fig. 3 and associated descriptions; [0040]), the light block comprising a light-absorbing material (element 116 is formed from an opaque material, absorptive coatings or coverings, Figs. 2-3 and 5-6 and associated descriptions; [0049]), the light block including only one opening through which light is configured to pass (element 119, Figs. 2, 2A, 3, and 6 and associated descriptions), an area of the opening being smaller than a surface area of a facing surface of the at least one detector (area of element 119 is smaller than the area of the surface of element the light absorbing material forming at least an edge of the only one opening (element 116 is formed from an opaque material, Figs. 2-3 and 5-6 and associated descriptions; [0049]; it is noted that the opening 119 and associated chamber 126 are formed on element 116 and therefore the edge of opening 119 comprises the opaque material; paragraph [0043] indicates the incorporate reference, USPN 5,638,818 – applicant cited, also shows the edge of the opening is formed from an opaque material); and a processor configured to receive and process one or more signals responsive to the outputted at least one signal (element 418, Fig. 8 and associated descriptions) and determine a physiological parameter of a user responsive to the one or more signals (Fig. 8 and associated descriptions; [0005]; [0044]); 
In regard to claim 13, Schulz discloses a method for determining a physiological parameter of a living patient (Figs. 2-8 and associated descriptions), the method comprising: positioning a sensor with respect to body tissue of a living patient (Figs. 2-8 and associated descriptions), the sensor comprising at least two LEDs, at least one detector (referring to claim 1 above), a light block surrounding the at least one detector (referring to claim 1 above), the at least two LEDs configured to emit light of at least two different wavelengths (referring to claim 1 above), the light block forming a cavity (referring to claim 1 above), the light block comprising a light-absorbing material (referring to claim 1 above), the light block including only one opening through which light is configured to pass (referring to claim 1 above), an area of the opening being smaller than a surface area of a facing surface of the at least one detector (referring to claim 1 above), the light absorbing material forming at least an edge of the only one opening (referring to claim 1 above); activating the at least two LEDs (Fig. 8 and associated descriptions); detecting, at the at least one detector, at least a portion of the light emitted from the at least two LEDs after at least a portion of the light has been attenuated by the body (referring to claim 1 above), passed through a transparent medium (element 198b, Figs. 2-3 and associated descriptions; [0047]), and passed through the opening of the light block (element 119, Figs. 2, 2A, 3, and 6 and associated descriptions; referring to claim 1 above), wherein the at least one detector outputs at least one signal responsive to the detected light (referring to claim 1 above), wherein the transparent medium is positioned in an optical path between the at least two LEDs and the at least one detector (amended claim 13; element 198b, Fig. 3 and associated descriptions; [0047]) and determining a physiological parameter of the living patient responsive to the outputted at least one signal (referring to claim 1 above).
In regard to claim 24, Schulz discloses a physiological sensor (referring to claim 1 above) comprising: a housing (referring to claim 1 above); at least two LEDs (referring to claim 1 above), the at least two LEDs configured to emit light of at least two different wavelengths (referring to claim 1 above); at least one detector configured to detect at least a portion of the light emitted from the at least two LEDs after at least a portion of the light has been attenuated by tissue (referring to claim 1 above), the at least one detector configured to output at least one signal responsive to the detected light (referring to claim 1 above); and a light block that is at least partially enclosed, the light block surrounding the at least one detector (element 116 is partially enclosed except the bottom of the element, Figs. 2-3 and associated descriptions; referring to claim 1 above), the light block forming a cavity (referring to claim 1 above), the light block the light absorbing material forming at least an edge of the only one opening (referring to claim 1 above), and the light block configured to be disposed within the housing (referring to claim 1 above).
In regard to claims 7, 19 and 28, Schulz discloses an electromagnetic interference shield positioned between the at least two LEDs and the at least one detector (element 185, Figs. 2-3 and 5 and associated descriptions; [0051]).
In regard to claims 8 and 20, Schulz discloses the light block is a substantially rectangular enclosure (element 116, Figs. 2-3 and 5-6 and associated descriptions).
In regard to claim 9, Schulz discloses the light block comprises a base, a plurality of side walls, and a top (element 116 has a base portion and side wall portions surrounding a top portion, Figs. 2, 2C, and 3 and associated descriptions).
In regard to claim 10, Schulz discloses the area of the opening is less than half a surface area of a top of the light block (Figs. 2-3 and associated descriptions).
In regard to claims 11 and 22, Schulz discloses the opening is screen-less (optional optically transparent covers, [0047]; no cover, [0048]).
In regard to claims 12 and 23, Schulz discloses an aperture sized to accept the at least one detector (cavity 115b, Fig. 3 and associated descriptions; [0040], wherein the aperture is different from the opening (Fig. 3 and associated descriptions).
In regard to claims 21 and 30, Schulz discloses the light block comprises a shoebox structure (element 116, Figs. 2-3 and 5-6 and associated descriptions).

In regard to claim 32, Schulz discloses the light block is configured to be disposed within a housing of the physiological monitoring device (referring to claims 1 and 24 above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 14-17 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulz as applied to claims 11, 7-13, 19-24, 28, and 30-32  above, and further in view of Takatani et al. (USPN 5,203,329 – applicant cited). In regard to claims 2-5, 14-17 and 25-26, Schulz discloses all the claimed limitations except the at least two LEDs comprises at least eight LEDs; the at least eight LEDs comprises at least two LEDs of the same wavelength; the at least two LEDs comprises at least twelve LEDs; and multiple LEDs of the at least two LEDs are configured for concurrent activation.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, method and sensor (Schulz) to incorporate the use of multiple LEDs and associated functions/ configurations as taught by Takatani, since both devices are oximetry systems and one of ordinary skill in the art would have recognized that using multiple LEDs with the same and different wavelength(s) and concurrent activation of the LEDs with same wavelengths facilitate enhancing the emission intensity and collecting more tissue information in additional wavelengths. The rationale would have been to enhancing the light emissions and obtain more optical information of the tissue. 

Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulz as applied to claims 1, 7-13, 19-24, 28, and 30-32 above, and further in view of Diab et al. (USPN 5,638,818 – applicant cited). In regard to claims 6 and 18, Schulz discloses all the claimed limitations except the at least one detector comprises at least two detectors.
Diab teaches an oximetry device (Figs. 3-28 and associated descriptions) comprises at least one detector mounted in a chamber (detector(s) and associated 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and the method (Schulz) to incorporate additional detector(s) mounted under the detection chamber/ aperture (Diab), since both devices are oximetry systems and one of ordinary skill in the art would have recognized that the use of a plurality of detectors in a detection chamber/ aperture facilitates the measurements of more than one signal at a time (see at least Col 22 lines 34-37 of Diab). The rationale would have been to obtain more measurements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9, 13-21, and 24-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-15, and 19-26 of U.S. Patent No. 10,984,911 in view of Schulz (see above). In regard to claims 1-6, 8-9, 13-21, and 24-26, 28, and 30-32 of present application, claims 1-6, 10-15, and 19-26 of ‘911 recite all the claimed limitations except “the light block surrounding the at least one detector and configured to be deposed within a housing of the physiological monitoring device; a housing; a light block that is at least partially enclosed; the light absorbing material forming at least an edge of the only one opening; a transparent medium is positioned in an optical path between the at least two LEDs and the at least one detector.” Schulz teaches the missing features (see above). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the devices and the method (claims 1-6, 10-15, and 19-26 of ‘911) to incorporate the housing, configuration(s)/ material(s) of the light block and the transparent medium as taught by Schulz, since both systems are optical/ physiological monitoring devices and one of ordinary skill in the art would have recognized that the housing, configuration(s) of the light block and the transparent medium as taught by Schulz facilitate protecting the electronic/ optical elements of the device (see Schulz). The rationale would have been to better protect the electronic/ optical elements of the device.

Response to Arguments
Applicant's arguments filed on 03/18/2022have been fully considered but they are not persuasive. In regard to art rejections of claims 1, 13 and 24, applicant alleged that Schulz does not teach or disclose the amended features. In response, Schulz discloses the amended features (see the rejections above).
In regard to the double patenting rejections, applicant does not present detail arguments and asks the rejection to be held in abeyance, see page 8 of Remarks filed on 03/18/2022. However, an updated double patenting rejection was made according to the amendments filed on 03/18/2022 (see above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791